               Case 18-10601-MFW                 Doc 3121         Filed 12/08/20          Page 1 of 22




                        IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE
------------------------------------------------------------------x
 In re:                                                           :
                                                                  : Chapter 11
 THE WEINSTEIN COMPANY HOLDINGS                                   :
 LLC, et al.,                                                     : Case No. 18-10601 (MFW)
                                                                  :
                                                1
                                     Debtors.                     : (Jointly Administered)
                                                                  :
                                                                  : Ref. Docket No. 3119
------------------------------------------------------------------x

                                           AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

CASSANDRA MURRAY, being duly sworn, deposes and says:

1. I am employed as a Senior Case Manager by Epiq Corporate Restructuring, LLC, located at
   777 Third Avenue, New York, New York 10017. I am over the age of eighteen years and am
   not a party to the above-captioned action.

2. On December 3, 2020, I caused to be served the “Notice of Motion and Hearing,” dated
   December 3, 2020, to which is attached the “Motion of Debtors for Entry of an Order
   Authorizing and Establishing Procedures for the Sale of De Minimis Assets” dated December
   3, 2020 [Docket No. 3119],

    by causing true and correct copies to be:

         a. enclosed securely in separate postage pre-paid envelopes and delivered via first class
            mail to those parties listed on the annexed Exhibit A, and

         b. delivered via electronic mail to those parties listed on the Exhibit B

3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

1 The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). The mailing
address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4 th Floor, New York, New York 10013. Due to the large
number of debtors in these cases, which are being jointly administered for procedural purposes only, a complete list of the
Debtors and the last four digits of their federal tax identification numbers is not provided herein. A complete list of this
information may be obtained on the website of the Debtors claims and noticing agent at http://dm.epiq11.com/twc.
            Case 18-10601-MFW          Doc 3121      Filed 12/08/20     Page 2 of 22




4. In addition, I hereby certify that the referenced document(s) were electronically filed with the
    United States Bankruptcy Court for the District of Delaware by using the CM/ECF system. I
    further certify that the parties of record in this case, all registered CM/ECF users located on
    the Court’s Electronic Mail Notice List, annexed hereto as Exhibit C, were served through
    the CM/ECF system.
                                                                          /s/ Cassandra Murray
                                                                          Cassandra Murray
 Sworn to before me this
 4th day of December 2020
 /s/ Panagiota Manatakis
 Notary Public, State of New York
 No. 01MA6221096
 Qualified in Queens County
 Commission Expires April 26, 2022
Case 18-10601-MFW   Doc 3121   Filed 12/08/20   Page 3 of 22




                    Exhibit A
                                            THE WEINSTEIN COMPANY
                       Case 18-10601-MFW         Doc 3121 Filed 12/08/20
                                                   Service List
                                                                                 Page 4 of 22

Claim Name                              Address Information
AKIN GUMP STRAUSS HAUER & FELD LLP     (COUNSEL TO PORTFOLIO FUNDING COMPANY LLC I) ATTN: DEBORAH J. NEWMAN, ESQ. ONE
                                       BRYANT PARK BANK OF AMERICA TOWER NEW YORK NY 10036-6745
AKIN GUMP STRAUSS HAUER & FELD LLP     (COUNSEL TO EAST WEST BANK) ATTN: DAVID F. STABER, ESQ. 2300 N FIELD ST, STE
                                       1800 DALLAS TX 75201-2481
AKIN GUMP STRAUSS HAUER & FELD LLP     (COUNSEL TO PORTFOLIO FUNDING COMPANY LLC I) ATTN: DAVID P. SIMONDS, ESQ. 1999
                                       AVENUE OF THE STARS, STE 600 LOS ANGELES CA 90067-6022
AMERICAN EXPRESS TRAVEL RELATED        C/O BECKET & LEE LLP PO BOX 3001 MALVERN PA 19355-0701
SERVICES CO., INC.
BROWN RUDNICK LLP                      (COUNSEL TO L.GEISS, K.KENDALL, Z.BROCK, S.A.THOMAS, M.SAGEMILLER & N.KLATT)
                                       ATTN: EDWARD S. WEISFELNER, ESQ. SEVEN TIMES SQUARE NEW YORK NY 10036
BUSH GOTTLIEB                          (COUNSEL TO DIRECTORS GUILD OF AMERICA, INC ET AL) ATTN: JOSEPH A. KOHANSKI,
                                       DAVID E. AHDOOT, KIRK PRESTEGARD & KIEL IRELAND, ESQS. 801 N BRAND BLVD STE
                                       950 GLENDALE CA 91203
DAIMLER TRUST                          C/O BK SERVICING, LLC PO BOX 131265 SAINT PAUL MN 55113-0011
DIGITAL CINEMA IMPLEMENTATION PARTNERS, ATTN: MICHAEL POLITI 100 ENTERPRISE DRIVE, SUITE 505 ROCKAWAY NJ 07866-2140
LLC
FRIED SAPERSTEIN ABBATT, P.C.          (COUNSEL TO GOLDFLAT PRODUCTIONS, LLC & WESTSIDE PRODUCTIONS, LLC) ATTN:
                                       CANDYCE EWING ABBATT 31700 TELEGRAPH ROAD, SUITE 120 BINGHAM FARMS MI 48025
FRIEDMAN & SPRINGWATER LLP             (COUNSEL TO UNIVERSAL MUSIC ENTERPRISES, ET AL.) ATTN: JAKE K. SPRINGWATER,
                                       ESQ. 350 SANSOME STREET, SUITE 210 SAN FRANCISCO CA 94101
GIBSON, DUNN & CRUTCHER LLP            ATTN: ROBERT A KLYMAN & MATTHEW G. BLOUSLOG (COUNSEL TO INVESTMENT
                                       COUNTERPARTIES) 333 SOUTH GRAND AVENUE LOS ANGELES CA 90071
HAGENS BERMAN SOBOL SHAPIRO LLP        (COUNSEL TO L.GEISS, K.KENDALL, Z.BROCK, S.A.THOMAS, M.SAGEMILLER & N.KLATT)
                                       ATTN: EMILY BROWN, ESQ. 455 N. CITYFRONT PLAZA DR., STE 2410 CHICAGO IL 60611
HAGENS BERMAN SOBOL SHAPIRO LLP        (COUNSEL TO L.GEISS, K.KENDALL, Z.BROCK, S.A.THOMAS, M.SAGEMILLER & N.KLATT)
                                       ATTN: STEVE W. BERMAN & SHELBY SMITH, ESQS. 1301 SECOND AVE, STE 2000 SEATTLE
                                       WA 98101
HOGAN LOVELLS US LLP                   (COUNEL TO PORTFOLIO FUNDING COMPANY LLC 1) ATTN: DAVID P. SIMONDS, ESQ &
                                       EDWARD MCNEILLY, ESQ 1999 AVENUE OF THE STARS, SUITE 1400 LOS ANGELES CA 90067
INTERNAL REVENUE SERVICE               CENTRALIZED INSOLVENCY OPERATIONS PO BOX 7346 PHILADELPHIA PA 19101-7346
IP MANAGEMENT, INC. / IPW, LLC         C/O MARC TOBEROFF 23823 MALIBU ROAD, SUITE 50-363 MALIBU CA 90265
KELLEY DRYE & WARREN LLP               (COUNSEL TO CINEDIGM) ATTN: JAMES S. CARR & KRISTEN S. ELLIOTT, ESQS. 101 PARK
                                       AVE NEW YORK NY 10178
KLEE, TUCHIN, BOGDANOFF & STERN LLP    (COUNSEL TO NETFLIX GLOBAL LLC, NETFLIX INTL. B.V. NETFLIX STUDIOS LLC, AND
                                       NETFLIX, INC.) ATN: THOMAS E. PATTERSON & JULIAN I. GURULE, ESQS. 1999 AVENUE
                                       OF THE START, 39TH FLOOR LOS ANGELES CA 90067-6049
LANDAU GOTTFRIED & BERGER LLP          (COUNSEL TO CREATIVE ARTISTS AGENCY) ATTN: MICHAEL I. GOTTFRIED, ESQ. 1880
                                       CENTURY PARK EAST, STE 1101 LOS ANGELES CA 90067
LANDAU GOTTFRIED & BERGER LLP          (COUNSEL TO KANBAR ENTERTAINMENT, LLC AND HOODWINKED, LLC) ATTN: JOHN P.
                                       REITMAN & JON L.R. DALBERG, ESQS. 1801 CENTRUY PARK EAST, SUITE 700 LOS
                                       ANGELES CA 90067
LATHAM & WATKINS LLP                   (COUNSEL TO TIM SARNOFF) ATTN: MARVIN S. PUTNAM & LAURA R. WASHINGTON, ESQS
                                       10250 CONSTELLATION BLVD., SUITE 1100 LOS ANGELES CA 90067
LIGHT CHASER ANIMATION STUDIOS         ATTN: ZHOU YU SECTION D, ART BASE ONE, SHUMBAI RD CHAOYANG DISTRICT BEIJING
                                       100103 CHINA
LOEB & LOEB LLP                        (COUNSEL TO BBC WORLDWIDE LIMITED) ATTN: WALTER H. CHURCHAK & BETHANY D.
                                       SIMMONS 345 PARK AVENUE NEW YORK NY 10154
MCCABE, WEISBERG & CONWAY, LLC         (COUNSEL TO DAIMLER TRUST) ATTN: JANET Z. CARLTON, CHASE N. MILLER, KRISTI J.
                                       DOUGHTY & MICHAEL K. PAK 1407 FOULK ROAD, SUITE 204 FOULKSTONE PLAZA
                                       WILMINGTON DE 19803
OFFICE OF THE UNITED STATES ATTORNEY   DISTRICT OF DELAWARE NEMOURS BUILDING 1007 N ORANGE ST 700 WILMINGTON DE 19801
OFFICE OF THE UNITED STATES TRUSTEE    ATTN: JANE LEAMY & HANNAH M. MCCOLLUM, ESQS. J. CALEB BOGGS FEDERAL BUILDING
                                       844 KING ST STE 2207 LOCKBOX 35 WILMINGTON DE 19801



Epiq Corporate Restructuring, LLC                                                                          Page 1 OF 2
                                            THE WEINSTEIN COMPANY
                       Case 18-10601-MFW         Doc 3121 Filed 12/08/20
                                                   Service List
                                                                                 Page 5 of 22

Claim Name                              Address Information
PEOPLE OF THE STATE OF NEW YORK, THE    C/O ERIC T SCHNEIDERMAN 120 BROADWAY NEW YORK NY 10271
PILLSBURY WINTHROP SHAW PITTMAN LLP     (COUNSEL TO STUDIOCANAL S.A.S., WILD BUNCH S.A., & GAUMONT S.A.) ATTN: KATHY
                                        A. JORRIE, ESQ., DAVID MINNICK, ESQ., & JEFFREY WEXLER, ESQ. 725 SOUTH
                                        FIGUEROA STREET, SUITE 2800 LOS ANGELES CA 90017-5406
ROBINS KAPLAN LLP                       (COUNSEL TO OWN LLC, VISIONA ROMANTICA,INC, ET AL) ATTN: HOWARD J. WEG &
                                        MICHAEL T. DELANEY, ESQS. 2049 CENTURY PARK E., STE 3400 LOS ANGELES CA 90067
ROSENTHAL, MONHAIT & GODDESS, P.A.      (COUNSEL TO STUDIOCANAL S.A.S., WILD BUNCH S.A. & GAUMONT S.A.) ATTN: EDWARD
                                        B. ROSENTHAL, ESQ. P,O, BOX 1070 WILMINGTON DE 19899-1070
SECURITIES AND EXCHANGE COMMISSION      NEW YORK REGIONAL OFFICE ATTN: ANDREW CALAMARI, REGIONAL DIRECTOR 200 VESEY ST
                                        STE 400 NEW YORK NY 10281
SECURITIES AND EXCHANGE COMMISSION      100 F STREET, NE WASHINGTON DC 20549
SNELL & WILMER                          (COUNSEL TO OPUS BANK) ATTN: ROBERT R. KINAS, BLAKELEY E. GRIFFITH & CHARLES
                                        E. GIANELLONI, ESQS. 3883 HOWARD HUGHES PARKWAY, STE. 1100 LAS VEGAS NV 89169
STATE OF CALIFORNIA ATTORNEY GENERAL    ATTN: XAVIER BECERRA 1300 I ST, STE 1740 SACRAMENTO CA 95814
STATE OF NEW YORK ATTORNEY GENERAL      ATTN: ERIC T. SCHNEIDERMAN THE CAPITOL ALBANY NY 12224-0341
TN DEPT OF REVENUE                      C/O TN ATTORNEY GENERAL'S OFFICE BANKRUPTCY DIVISION PO BOX 20207 NASHVILLE TN
                                        37202-0207
TOBEROFF & ASSOCIATES, PC               (COUNSEL TO LESIA ANSON) ATTN: MARC TOBEROFF, ESQ. 23823 MALIBU ROAD, SUITE
                                        50-363 MALIBU CA 90265
WEIL, GOTHSAL & MANGES LLP              (COUNSEL TO A+E TELEVISION NETWORKS, LLC) ATTN: DAVID L. YOHAI, DAVID N.
                                        GRIFFITHS & THEODORE E. TSEKERIDES, ESQS. 767 FIFTH AVE NEW YORK NY 10153-0119
WILMER CUTLER PICKERING HALE AND DORR   (COUNSEL TO WALT DISNEY COMPANY) ATTN: CHRISTOPHER HAMPSON, ESQ. 60 STATE
LLP                                     STREET BOSTON MA 02109
WILMER CUTLER PICKERING HALE AND DORR   (COUNSEL TO THE WALT DISNEY COMPANY) ATTN: NANCY L. MANZER, ESQ. 1875
LLP                                     PENNSYLVANIA AVENUE NW WASHINGTON DC 20006




                               Total Creditor count 40




Epiq Corporate Restructuring, LLC                                                                        Page 2 OF 2
Case 18-10601-MFW   Doc 3121   Filed 12/08/20   Page 6 of 22




                    Exhibit B
         Case 18-10601-MFW       Doc 3121    Filed 12/08/20   Page 7 of 22
                        The Weinstein Company Holdings LLC
                                 Case No. 18-10601
                             Master Service List Emails
abrown@gsbblaw.com                            dminnick@pillsburylaw.com
afg@pryormandelup.com                         dpoitras@jmbm.com
agbankdelaware@ag.tn.gov                      drichards@finemanlawfirm.com
aglenn@kasowitz.com                           driley@allenmatkins.com
agold@herrick.com                             dstaber@akingump.com
amagaziner@ycst.com                           ebc@stevenslee.com
andrew.goldman@wilmerhale.com                 ecf@bg.law
andrewtenzer@paulhastings.com                 edward.mcneilly@hoganlovells.com
aremming@mnat.com                             ejustison@ycst.com
bankfilings@ycst.com                          emfox@seyfarth.com
Bankruptcy2@ironmountain.com                  emilyb@hbsslaw.com
bennettmurphy@quinnemanuel.com                emonzo@morrisjames.com
bgriffith@swlaw.com                           enid.stuart@ag.ny.gov
bill.freeman@kattenlaw.com                    ericka.johnson@wbd-us.com
boneill@kramerlevin.com                       erosenthal@rmgglaw.com
bsandler@pszjlaw.com                          eweisfelner@brownrudnick.com
bsimmons@loeb.com                             fournierd@pepperlaw.com;
cahn@clm.com                                  gary@lightchaseranimation.com
cgianelloni@swlaw.com                         gdonilon@mmwr.com
chardman@winston.com                          geoffrey.grivner@bipc.com
chipman@chipmanbrown.com                      gfmcdaniel@dkhogan.com
craig.martin@dlapiper.com                     gtaylor@ashbygeddes.com
cris@crisarmenta.com                          guilfoyle@blankrome.com
csamis@potteranderson.com                     hannah.mccollum@usdoj.gov
csimon@crosslaw.com                           hornung@lsellp.com
curtishehn@comcast.net                        hweg@robinskaplan.com
cweinerlevy@venable.com                       jane.m.leamy@usdoj.gov
dabbott@mnat.com                              jbagdanov@bg.law
dabbott@mnat.com                              jdalberg@lgbfirm.com
dahdoot@bushgottlieb.com;                     jeff.friedman@kattenlaw.com
dalowenthal@pbwt.com                          jeffrey.wexler@pillsburylaw.com
daobrien@venable.com                          jerry.hall@kattenlaw.com
david.griffiths@weil.com                      jfalgowski@burr.com
david.simonds@hoganlovells.com                jgurule@ktbslaw.com
david.yohai@weil.com                          jhagle@sidley.com
dbeskrone@ashbygeddes.com                     jharker@cohenseglias.com
dbutz@mnat.com                                jhh@stevenslee.com
dgrassgreen@pszjlaw.com                       jhoover@beneschlaw.com
djnewman@akingump.com                         jkohanski@bushgottlieb.com;
dklauder@bk-legal.com                         jleto@letobassuk.com

                                    Page 1 of 3
         Case 18-10601-MFW      Doc 3121      Filed 12/08/20   Page 8 of 22
                         The Weinstein Company Holdings LLC
                                  Case No. 18-10601
                              Master Service List Emails
jlevitan@proskauer.com                         mnestor@ycst.com
jmasella@pbwt.com                              morgan.patterson@wbd-us.com
jmenton@robinskaplan.com                       morgan.patterson@wbd-us.com
jparker@psazlaw.com                            mstamer@akingump.com
jreitman@lgbfirm.com                           mtalmo@mnat.com
jryan@potteranderson.com                       mtalmo@mnat.com
jssabin@venable.com                            mtoberoff@toberoffandassociates.com
jstang@pszjlaw.com                             nmoss@akingump.com
jwaxman@morrisjames.com                        notices@bkservicing.com
Karen@parklawllc.com                           parrow@buchalter.com
kathy.jorrie@pillsburylaw.com                  paulsagan@paulhastings.com
kblock@loeb.com                                pbransten@glaserweil.com
kcapuzzi@beneschlaw.com                        pgurfein@lgbfirm.com
kcowens@venable.com                            ppascuzzi@ffwplaw.com
kdwbankruptcydepartment@kelleydrye.com         rachel.albanese@dlapiper.com
kelliott@kelleydrye.com                        rachel.nanes@dlapiper.com
kgood@potteranderson.com                       rantonoff@blankrome.com
kireland@bushgottlieb.com                      rbrady@ycst.com
klein@kleinllc.com                             rfeinstein@pszjlaw.com
kmann@crosslaw.com                             rkinas@swlaw.com
kprestegard@bushgottlieb.com;                  rklyman@gibsondunn.com
laura.washington@lw.com                        rmersky@monlaw.com
lbassuk@letobassuk.com                         roglenl@ballardspahr.com
mail@morrisadelman.com                         rslaugh@potteranderson.com
mark.desgrosseilliers@wbd-us.com               rtrack@msn.com
mark.minuti@saul.com                           rzur@lgbfirm.com
mark.pfeiffer@bipc.com                         sbeach@ycst.com
marvin.putnam@lw.com                           scottshelley@quinnemanuel.com
matthew.ward@wbd-us.com                        sgiugliano@diamondmccarthy.com
matthew.ward@wbd-us.com                        sherri.simpson@oag.texas.gov
mbouslog@gibsondunn.com                        skatona@polsinelli.com
mbusenkell@gsbblaw.com                         skaufman@skaufmanlaw.com
mdelaney@robinskaplan.com                      skuhn@akingump.com
melorod@gtlaw.com                              sselbst@herrick.com
meltzere@pepperlaw.com                         stern@lsellp.com
mgottfried@lgbfirm.com                         steve@hbsslaw.com
mharvey@mnat.com                               strattond@pepperlaw.com;
mhelt@foley.com                                summersm@ballardspahr.com
mike@dcip.com                                  susanwilliams@paulhastings.com
mlahaie@akingump.com                           susheelkirpalani@quinnemanuel.com

                                     Page 2 of 3
         Case 18-10601-MFW       Doc 3121      Filed 12/08/20   Page 9 of 22
                          The Weinstein Company Holdings LLC
                                   Case No. 18-10601
                               Master Service List Emails
ted.dillman@lw.com                              vrubinstein@loeb.com
tgeher@jmbm.com                                 wagnerr@gtlaw.com
theodore.tsekerides@weil.com                    wayne.smith@warnerbros.com
thomas.califano@dlapiper.com                    wbowden@ashbygeddes.com
tpatterson@ktbslaw.com                          wcurchack@loeb.com
tscobb@vorys.com




                                      Page 3 of 3
Case 18-10601-MFW   Doc 3121   Filed 12/08/20   Page 10 of 22




                     Exhibit C
Internal CM/ECF Live Database                                                                                                       Page 1 of 12
              Case 18-10601-MFW                                          Doc 3121               Filed 12/08/20      Page 11 of 22


Mailing Information for Case 18-10601-MFW
Electronic Mail Notice List
The following is the list of parties who are currently on the list to receive email notice/service for this case.

    • Candyce Ewing Abbatt cabbatt@famfirm.com, sheri@famfirm.com
    • Derek C. Abbott dabbott@mnat.com, meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-2874@ecf.pacerpro.com;glenn-reimann-
      6767@ecf.pacerpro.com;derek-abbott-1155@ecf.pacerpro.com
    • James W. Adelman mail@morrisadelman.com
    • Rachel E. Albanese rachel.albanese@dlapiper.com
    • Paul H. Aloe paloe@kudmanlaw.com, yali@kudmanlaw.com;dsaponara@kudmanlaw.com
    • Paul S. Arrow parrow@buchalter.com
    • Jessica Lynn Bagdanov jbagdanov@bg.law, ecf@bg.law
    • Sean Matthew Beach bankfilings@ycst.com
    • Ian Connor Bifferato cbifferato@tbf.legal, mstewart@tbf.legal
    • Charles E. Boulbol rtrack@msn.com, rtrack@verizon.net
    • William Pierce Bowden wbowden@ashby-geddes.com, ahrycak@ashbygeddes.com
    • Charles G. Brackins CBrackins@hinshawlaw.com
    • Robert S. Brady bankfilings@ycst.com
    • Peter Manfred Bransten pbransten@glaserweil.com
    • Bernadette Brennan bbrennan@law.nyc.gov
    • Amy D. Brown abrown@gsbblaw.com
    • Michael G. Busenkell mbusenkell@gsbblaw.com
    • Daniel B. Butz dbutz@mnat.com
    • Aaron R. Cahn cahn@clm.com, trivigno@clm.com;bankruptcy@clm.com;CourtMail@clm.com
    • Thomas R. Califano thomas.califano@dlapiper.com
    • Kevin M. Capuzzi kcapuzzi@beneschlaw.com, debankruptcy@beneschlaw.com
    • John F. Carberry jcarberry@cl-law.com
    • David W. Carickhoff dcarickhoff@archerlaw.com
    • James S. Carr KDWBankruptcyDepartment@kelleydrye.com, MVicinanza@ecf.inforuptcy.com
    • Rocco A. Cavaliere rcavaliere@tarterkrinsky.com, snobles@tarterkrinsky.com
    • William E. Chipman chipman@chipmanbrown.com, dero@chipmanbrown.com;fusco@chipmanbrown.com
    • Tiffany Strelow Cobb tscobb@vorys.com, mdwalkuski@vorys.com
    • Mark D. Collins rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
    • Joseph Corrigan Bankruptcy2@ironmountain.com
    • Walter H. Curchack wcurchack@loeb.com, nybkdocket@loeb.com;vrubinstein@loeb.com;ljurich@loeb.com;mjackson@loeb.com
    • Jon L.R. Dalberg jdalberg@landaufirm.com, vrichmond@landaufirm.com;avedrova@landaufirm.com
    • Michael David DeBaecke mdebaecke@ashbygeddes.com
    • Robert J. Dehney rdehney@mnat.com, glenn-reimann-6767@ecf.pacerpro.com;meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-
      2874@ecf.pacerpro.com;robert-dehney-4464@ecf.pacerpro.com
    • Michael T Delaney mdelaney@robinskaplan.com, amatsuoka@robinskaplan.com
    • Mark L. Desgrosseilliers desgross@chipmanbrown.com, dero@chipmanbrown.com;fusco@chipmanbrown.com
    • Ted A. Dillman ted.dillman@lw.com
    • Gregory T. Donilon gdonilon@mmwr.com, gregory-donilon-6537@ecf.pacerpro.com
    • Gregory T. Donilon gdonilon@pwujlaw.com, gregory-donilon-6537@ecf.pacerpro.com
    • Kristi J. Doughty de-ecfmail@mwc-law.com, de-ecfmail@ecf.inforuptcy.com
    • Katharina Earle kearle@ashbygeddes.com
    • Jamie Lynne Edmonson jedmonson@rc.com, lshaw@rc.com
    • Vernon Louis Ellicott vernon@thebloomfirm.com
    • Epiq Corporate Restructuring, LLC nmrodriguez@epiqsystems.com
    • Justin Cory Falgowski jfalgowski@burr.com
    • S. Alexander Faris bankfilings@ycst.com
    • Robert J. Feinstein rfeinstein@pszjlaw.com
    • David M. Fournier david.fournier@troutman.com, wlbank@troutman.com;monica.molitor@troutman.com
    • Edward M. Fox emfox@seyfarth.com
    • Jeff J. Friedman jeff.friedman@kattanlaw.com, nyc.bknotices@kattenlaw.com
    • Larry W Gabriel lgabriel@bg.law
    • Scott F. Gautier sgautier@robinskaplan.com, dwymore@robinskaplan.com
    • Thomas M. Geher tmg@jmbm.com, tmg@ecf.inforuptcy.com
    • Jason A. Gibson gibson@teamrosner.com
    • Peter M. Gilhuly peter.gilhuly@lw.com, nacif.taousse@lw.com;ny-courtmail@lw.com
    • Sheryl P Giugliano sgiugliano@diamondmccarthy.com
    • Anthony F. Giuliano afg@pryormandelup.com
    • Steven W Golden sgolden@pszjlaw.com
    • Andrew N. Goldman andrew.goldman@wilmerhale.com, yolande.thompson@wilmerhale.com
    • L. Katherine Good kgood@potteranderson.com,
      cgiobbe@potteranderson.com;lhuber@potteranderson.com;bankruptcy@potteranderson.com;nrainey@potteranderson.com
    • Michael I. Gottfried MGottfried@elkinskalt.com, AAburto@elkinskalt.com;MYuen@elkinskalt.com
    • Joseph Grey jgrey@crosslaw.com, smacdonald@crosslaw.com
    • Geoffrey G. Grivner geoffrey.grivner@bipc.com, sherry.fornwalt@bipc.com;donna.curcio@bipc.com;mark.pfeiffer@bipc.com
    • Victoria A. Guilfoyle guilfoyle@blankrome.com
    • Peter J. Gurfein pgurfein@landaufirm.com, srichmond@landaufirm.com;vrichmond@landaufirm.com;avedrova@landaufirm.com
    • Sasha M. Gurvitz sgurvitz@ktbslaw.com
    • Bryan J Hall bhall@blankrome.com
    • Derrick Hansen dhansen@friedmanspring.com
    • Carrie V Hardman chardman@winston.com, carrie-hardman-4684@ecf.pacerpro.com
    • James F Harker jharker@cohenseglias.com, sbruno@cohenseglias.com
    • Matthew B. Harvey mharvey@mnat.com, glenn-reimann-6767@ecf.pacerpro.com;meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-
      2874@ecf.pacerpro.com;matt-harvey-8145@ecf.pacerpro.com
    • Brett Michael Haywood haywood@rlf.com, rbgroup@rlf.com,ann-jerominski-2390@ecf.pacerpro.com
    • Paul Noble Heath heath@rlf.com, RBGroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com




https://ecf.deb.uscourts.gov/cgi-bin/MailList.pl?153275089151936-L_1_0-1                                                              12/3/2020
Internal CM/ECF Live Database                                                                                                            Page 2 of 12
              Case 18-10601-MFW                               Doc 3121            Filed 12/08/20             Page 12 of 22


  •   Curtis A Hehn curtishehn@comcast.net
  •   Marcus Helt mhelt@foley.com, kwilliams@gardere.com
  •   Adam Hiller ahiller@adamhillerlaw.com
  •   Michael Cory Hochman mhochman@monlaw.com
  •   Jennifer R. Hoover jhoover@beneschlaw.com, debankruptcy@beneschlaw.com;lmolinaro@beneschlaw.com
  •   Stephan E. Hornung hornung@lsellp.com
  •   Jay Walton Hurst jay.hurst@oag.texas.gov, sherri.simpson@oag.texas.gov
  •   Joseph H. Huston jhh@stevenslee.com
  •   Patrick A. Jackson Patrick.jackson@faegredrinker.com, rokeysha.ramos@faegredrinker.com
  •   Ericka Fredricks Johnson Ericka.johnson@wbd-us.com, Heidi.sasso@wbd-us.com;chris.lewis@wbd-us.com;Rachel.metzger@wbd-us.com
  •   Michael Joseph Joyce mjoyce@mjlawoffices.com
  •   Elizabeth Soper Justison bankfilings@ycst.com
  •   Shanti M. Katona skatona@polsinelli.com, LSuprum@Polsinelli.com;delawaredocketing@polsinelli.com
  •   Susan E. Kaufman skaufman@skaufmanlaw.com
  •   David M. Klauder dklauder@bk-legal.com
  •   Julia Bettina Klein klein@kleinllc.com
  •   Steven K. Kortanek steven.kortanek@limnexus.com
  •   Lawrence Joel Kotler ljkotler@duanemorris.com
  •   Carl N. Kunz ckunz@morrisjames.com, wweller@morrisjames.com
  •   Meredith A. Lahaie mlahaie@akingump.com
  •   Jane M. Leamy jane.m.leamy@usdoj.gov
  •   Raymond Howard Lemisch rlemisch@klehr.com
  •   Scott J. Leonhardt leonhardt@teamrosner.com
  •   Jeffrey W. Levitan jlevitan@proskauer.com
  •   Maxim B. Litvak mlitvak@pszjlaw.com
  •   Zhao Liu liu@teamrosner.com
  •   Michael Luskin luskin@lsellp.com
  •   Robert Charles Maddox maddox@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
  •   Andrew L Magaziner bankfilings@ycst.com
  •   Kevin Scott Mann kmann@crosslaw.com, smacdonald@crosslaw.com
  •   R. Craig Martin craig.martin@dlapiper.com, carolyn.fox@dlapiper.com;craig-martin-0553@ecf.pacerpro.com
  •   Laura L. McCloud agbankdelaware@ag.tn.gov
  •   Hannah Mufson McCollum hannah.mccollum@usdoj.gov
  •   Garvan F. McDaniel gfmcdaniel@dkhogan.com, gdurstein@dkhogan.com
  •   R. Stephen McNeill bankruptcy@potteranderson.com, bankruptcy@potteranderson.com;nrainey@potteranderson.com
  •   Edward J McNeilly edward.mcneilly@hoganlovells.com
  •   Dennis A. Meloro melorod@gtlaw.com, bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com
  •   Evelyn J. Meltzer Evelyn.Meltzer@troutman.com,
      wlbank@troutman.com;David.A.Smith@troutman.com;Monica.Molitor@troutman.com;Peggianne.Hardin@troutman.com
  •   Evelyn J. Meltzer Evelyn.Meltzer@troutman.com,
      wlbank@troutman.com;David.A.Smith@troutman.com;Monica.Molitor@troutman.com;Peggianne.Hardin@troutman.com
  •   James Paul Menton jmenton@robinskaplan.com
  •   Rachel B. Mersky rmersky@monlaw.com
  •   Kathleen M. Miller kmiller@skjlaw.com, llb@skjlaw.com,jcb@skjlaw.com
  •   Mark Minuti mark.minuti@saul.com, robyn.warren@saul.com
  •   Norman M. Monhait nmonhait@rmgglaw.com
  •   Eric J. Monzo emonzo@morrisjames.com, wweller@morrisjames.com;rzerbe@morrisjames.com;ddepta@morrisjames.com;slisko@morrisjames.com
  •   James C Moon jmoon@melandbudwick.com,
      ltannenbaum@melandbudwick.com;mrbnefs@yahoo.com;ltannenbaum@ecf.courtdrive.com;phornia@ecf.courtdrive.com
  •   Carl D. Neff cneff@foxrothschild.com
  •   Michael S. Neiburg bankfilings@ycst.com
  •   Michael R. Nestor bankfilings@ycst.com
  •   Robert M. Novick courtnotices@kasowitz.com
  •   Frank Eugene Noyes fnoyes@offitkurman.com, Elizabeth.White@offitkurman.com
  •   Daniel A. O'Brien daobrien@venable.com
  •   Keith C. Owens kowens@foxrothschild.com, khoang@foxrothschild.com
  •   Ricardo Palacio rpalacio@ashby-geddes.com;ahrycak@ashbygeddes.com
  •   Paul J. Pascuzzi ppascuzzi@ffwplaw.com, docket@ffwplaw.com
  •   Morgan L. Patterson morgan.patterson@wbd-us.com, Heidi.sasso@wbd-us.com;chris.lewis@wbd-us.com;Rachel.metzger@wbd-us.com
  •   Norman L. Pernick npernick@coleschotz.com,
      pratkowiak@coleschotz.com;bankruptcy@coleschotz.com;jwhitworth@coleschotz.com;jford@coleschotz.com;lmorton@coleschotz.com
  •   Mark Pfeiffer mark.pfeiffer@bipc.com, donna.curcio@bipc.com
  •   Joanne P. Pinckney jpinckney@pwujlaw.com, tchambers@pwujlaw.com
  •   David M. Poitras dpoitras@jmbm.com
  •   David T Queroli Queroli@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
  •   Patrick J. Reilley preilley@coleschotz.com,
      bankruptcy@coleschotz.com;pratkowiak@coleschotz.com;jwhitworth@coleschotz.com;kkarstetter@coleschotz.com;jford@coleschotz.com;lmorton@coleschotz.com
  •   Reliable Companies gmatthews@reliable-co.com
  •   Andrew R. Remming aremming@mnat.com, andrew-remming-0904@ecf.pacerpro.com;meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-
      2874@ecf.pacerpro.com;glenn-reimann-6767@ecf.pacerpro.com
  •   Deirdre M. Richards drichards@finemanlawfirm.com
  •   Richard W. Riley rriley@wtplaw.com, clano@wtplaw.com
  •   Colin Robinson crobinson@pszjlaw.com
  •   Colin R. Robinson crobinson@pszjlaw.com
  •   Laurel D. Roglen roglenl@ballardspahr.com, carbonej@ballardspahr.com
  •   Alan Michael Root aroot@archerlaw.com
  •   Adam L. Rosen adam.rosen@ALRcounsel.com, carolann@alrcounsel.com
  •   Edward B. Rosenthal erosenthal@rmgglaw.com, jmeekins@rmgglaw.com
  •   Frederick Brian Rosner rosner@teamrosner.com
  •   Jeremy William Ryan jryan@potteranderson.com, bankruptcy@potteranderson.com;nrainey@potteranderson.com;lhuber@potteranderson.com
  •   Jeffrey S. Sabin JSSabin@Venable.com
  •   Christopher M. Samis cgiobbe@potteranderson.com;lhuber@potteranderson.com;bankruptcy@potteranderson.com




https://ecf.deb.uscourts.gov/cgi-bin/MailList.pl?153275089151936-L_1_0-1                                                                    12/3/2020
Internal CM/ECF Live Database                                                                                                                               Page 3 of 12
              Case 18-10601-MFW                                        Doc 3121              Filed 12/08/20                  Page 13 of 22


    •   Bradford J. Sandler bsandler@pszjlaw.com
    •   Bradford J. Sandler bsandler@pszjlaw.com
    •   Susan K Seflin sseflin@bg.law
    •   Stephen B. Selbst sselbst@herrick.com, courtnotices@herrick.com
    •   Zachary I Shapiro shapiro@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
    •   Richard B. Sheldon rbs@msk.com
    •   Russell C. Silberglied silberglied@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
    •   Christopher Page Simon csimon@crosslaw.com, smacdonald@crosslaw.com
    •   David Ryan Slaugh rslaugh@potteranderson.com, bankruptcy@potteranderson.com;nrainey@potteranderson.com
    •   Dylan James Smith dsmith@loeb.com
    •   Wayne M. Smith wayne.smith@warnerbros.com
    •   Jane K. Springwater jspringwater@friedmanspring.com, nku@friedmanspring.com
    •   Michael S. Stamer mstamer@akingump.com
    •   James I. Stang jstang@pszjlaw.com, hrafatjoo@pszjlaw.com
    •   Amanda R. Steele steele@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
    •   David B. Stratton david.stratton@troutman.com, wlbank@troutman.com,David.A.Smith@troutman.com,monica.molitor@troutman.com
    •   Enid N Stuart enid.stuart@ag.ny.gov, louisa.irving@ag.ny.gov
    •   Aaron H. Stulman astulman@potteranderson.com,
        lhuber@potteranderson.com;cgiobbe@potteranderson.com;bankruptcy@potteranderson.com;nrainey@potteranderson.com
    •   Matthew G. Summers summersm@ballardspahr.com, hartlt@ballardspahr.com
    •   Matthew O Talmo mtalmo@mnat.com, glenn-reimann-6767@ecf.pacerpro.com;meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-
        2874@ecf.pacerpro.com;matthew-talmo-2348@ecf.pacerpro.com
    •   Gregory A. Taylor gtaylor@ashbygeddes.com, ahrycak@ashbygeddes.com
    •   Neil Paresh Thakor nthakor@manatt.com
    •   U.S. Trustee USTPRegion03.WL.ECF@USDOJ.GOV
    •   Joseph M. VanLeuven joevanleuven@dwt.com, lizcarter@dwt.com
    •   Jason Wallach jwallach@ghplaw.com
    •   Christopher A. Ward cward@polsinelli.com, LSuprum@Polsinelli.com;delawaredocketing@polsinelli.com
    •   Matthew P. Ward matthew.ward@wbd-us.com, Heidi.sasso@wbd-us.com;chris.lewis@wbd-us.com;Rachel.metzger@wbd-us.com
    •   Jeffrey R. Waxman jwaxman@morrisjames.com, wweller@morrisjames.com;rzerbe@morrisjames.com;ddepta@morrisjames.com;slisko@morrisjames.com
    •   Howard J. Weg hweg@robinskaplan.com
    •   Jeffrey C. Wisler jwisler@connollygallagher.com
    •   Michael W. Yurkewicz myurkewicz@klehr.com
    •   Paul H Zumbro pzumbro@cravath.com, mao@cravath.com

Manual Notice List
The following is the list of parties who are not on the list to receive email notice/service for this case (who therefore require manual noticing/service). You may wish to use
your mouse to select and copy this list into your word processing program in order to create notices or labels for these recipients.

        Gregory Ackers
        ,

        David E Ahdoot
        Bush Gottlieb
        801 North Brand Boulevard
        Suite 950
        Glendale, CA 91203

        Ally Bank
        ,

        American Express Travel Related Services Company, Inc.
        c/o Becket and Lee LLP
        PO Box 3001
        Malvern, PA 19355-0701

        Rick Antonoff
        Blank Rome LLP
        The Chrysler Building
        405 Lexington Avenue
        New York, NY 10174-0208

        Archer & Greiner, P.C.
        ,

        Babelsberg Film GmbH
        ,

        Ballard Spahr LLP
        ,

        Bank of Hope
        ,

        Larry Bassuk
        Leto Bassuk
        777 Brickell Avenue
        Suite 600
        Miami, FL 33131

        Berkeley Research Group, LLC




https://ecf.deb.uscourts.gov/cgi-bin/MailList.pl?153275089151936-L_1_0-1                                                                                        12/3/2020
Internal CM/ECF Live Database                                                        Page 4 of 12
              Case 18-10601-MFW          Doc 3121   Filed 12/08/20   Page 14 of 22


   ,

   Steve W. Berman
   Hagens Berman Sobol Shapiro LLP
   1918 Eighth Ave., Suite 3300
   Seattle, WA 98101

   Beta Film GmbH
   ,

   Donald P. Borchers
   250 Jacaranda Drive, #801
   Plantation, FL 33324

   Matthew G. Bouslog
   Gibson, Dunn & Crutcher LLP
   3161 Michelson Drive
   Irvine, CA 92612-4412

   Bradford Capital Management, LLC
   ,

   British Broadcasting Corporation
   c/o BBC Films
   Zone A 7th Floor Broadcasting House
   Portland Place
   London W1A 1AA, UK

   Christina Brown
   Weil Gothshal & Manges LLP
   767 Fifth Ave.
   New York, NY 10153

   Emily Brown
   Hagens Berman Sobol Shapiro LLP
   455 N. Cityfront Plaza Dr.
   Suite 2410
   Chicago, IL 60611

   Michael E Comerford
   Paul Hastings LLP
   200 Park Ave
   New York, NY 10166

   Asley Beresford Cooper
   ,

   Evan B. Coren
   Stevens & Lee PC
   919 North Market Street
   Suite 1300
   Wilmington, DE 19801

   Cravath, Swaine & Moore LLP
   ,

   Karin A DeMasi
   Cravath, Swaine & Moore LLP
   Worldwide Plaza
   825 Eighth Avenue
   New York, NY 10019

   Kristin S. Elliott
   Kelley Drye & Warren LLP
   101 Park Avenue
   New York, NY 10178

   FPF Lending, LLC
   ,

   Elizabeth A. Fegan
   Hagens Berman Sobol Shapiro LLP
   455 N. Cityfront Plaza Dr.
   Suite 2410
   Chicago, IL 60611

   Freebie LLC
   ,

   William B Freeman
   Katten Muchin Rosenman LLP
   515 S. Flower Street




https://ecf.deb.uscourts.gov/cgi-bin/MailList.pl?153275089151936-L_1_0-1               12/3/2020
Internal CM/ECF Live Database                                                             Page 5 of 12
              Case 18-10601-MFW               Doc 3121   Filed 12/08/20   Page 15 of 22


   Suite 1000
   Los Angeles, CA 90071-2212

   Alan R Friedman
   Fox Rothschild LLP
   101 Park Avenue
   17th Floor
   New York, NY 10178

   Funny or Die
   1041 North Formosa Ave.
   South Building
   Los Angeles, CA 90046

   Michael Garfinkel
   DLA Piper LLP (US)
   2000 Avenue of the Stars
   Wuite 400
   North Tower
   Los Angeles, CA 90067-4704

   Keith M. Getz
   Lebowitz Law Office LLC
   747 Third Avenue
   23rd Floor
   New York, NY 10017-1376

   Giuliano Miller & Company LLC
   Berlin Business Park
   140 Bradford Drive
   West Berlin, NJ 08091

   Andrew K. Glenn
   Kasowtitz Benson Torres LLP
   1633 Broadway
   New York, NY 10019

   Andrew C. Gold
   Herrick, Feinstein LLP
   2 Park Avenue
   New York, NY 10016

   Debra Grassgreen
   Pachulski Stang Ziehl & Jones LLP
   150 California Street, 15th Floor
   San Francisco, CA 94111

   Stephen F Greenberg
   Weiner, Shearouse, Weitz, Greenberg & Sh
   14 East State Street
   Savannah, GA 31401

   David N. Griffiths
   Weil Gotshal & Manges LLP
   767 Fifth Avenue
   New York, NY 10153

   Julian I. Gurule
   KLEE, TUCHIN, BOGDANOFF & STERN LLP
   1999 Avenue of the Stars
   Thirty-Ninth Floor
   Los Angeles, CA 90067-6049

   Michael T Gustafson
   Faegre Baker Daniels LLP
   311 S Wacker Drive
   Suite 4300
   Chicago, IL 60606

   Hachette Book Group, Inc.
   ,

   Jennifer C. Hagle
   Sidley Austin LLP
   555 West Fifth Street
   Los Angeles, CA 90013

   Eric T. Haitz
   Gibson, Dunn & Crutcher LLP
   811 Main Street
   Suite 3000
   Houston, TX 77002




https://ecf.deb.uscourts.gov/cgi-bin/MailList.pl?153275089151936-L_1_0-1                    12/3/2020
Internal CM/ECF Live Database                                                             Page 6 of 12
              Case 18-10601-MFW               Doc 3121   Filed 12/08/20   Page 16 of 22


   Jerry L. Hall
   Katten Muchin Rosenman LLP
   515 S. Flower Street
   Suite 1000
   Los Angeles, CA 90071

   Christopher D. Hampson
   Wilmer Cutler Pickering Hale Dorr LLP
   60 State Street
   Boston, MA 02109

   Harkins Administrative Services, Inc.
   ,

   Salah M Hawkins
   Cravath, Swaine & Moore LLP
   Worldwide Plaza
   825 Eighth Avenue
   New York, NY 10019-7475

   David A Herman
   Cravath, Swaine & Moore LLP
   Worldwide Plaza
   825 Eighth Avenue
   New York, NY 10019

   High Technology Video, Inc
   ,

   Kiel Ireland
   Bush Gottlieb
   801 North Brand Boulevard
   Suite 950
   Glendale, CA 91203

   Harold Jensen
   ,

   Kathy A. Jorrie
   Pillsbury Winthrop Shaw Pittman LLP
   725 South Figueroa Street, Suite 2800
   Los Angeles, CA 90017-5406

   Kostas D Katsiris
   Venable LLP
   1270 Avenue of the Americas
   24th Floor
   New York, NY 10020

   Martin D Katz
   Sheppard, Mullin, Richter & Hampton LLP
   1901 Avenue of the Stars
   Suite 1600
   Los Angeles, CA 90067

   Susheel Kirpalani
   Quinn Emanuel Urquhart Oliver Hedges LLP
   51 Madison Avenue, 22nd Floor
   New York, NY 10010

   Gary E Klausner
   Levene Neale Bender Yoo & Brill
   10250 Constellation Blvd #1700
   Los Angeles, CA 90067

   Robert Klyman
   Gibson, Dunn & Crutcher
   333 South Grand Avenue
   Los Angeles, CA 90071

   Joseph A. Kohanski
   Bush Gottlieb, A Law Corporation
   801 N. Brand Blvd.
   Suite 950
   Glendale, CA 91203
   kohanski@bushgottlieb.com

   Alan J. Kornfeld
   Pachulski Stang Ziehl & Jones LLP
   10100 Santa Monica Blvd, 11th Floor
   Los Angeles, CA 90067




https://ecf.deb.uscourts.gov/cgi-bin/MailList.pl?153275089151936-L_1_0-1                    12/3/2020
Internal CM/ECF Live Database                                                                 Page 7 of 12
              Case 18-10601-MFW                   Doc 3121   Filed 12/08/20   Page 17 of 22


   Stephen B. Kuhn
   Akin Gump Strauss Hauer & Feld LLP
   One Bryant Park
   Bank of America Tower
   New York, NY 10036

   David E Kumagai
   Cravath, Swaine & Moore LLP
   Worldwide Plaza
   825 Eighth Avenue
   New York, NY 10019

   Michael M Lauter
   Sheppard, Mullin, Richter & Hampton LLP
   Four Embarcadero Center
   Seventeenth Floor
   San Francisco, CA 94111

   Susan Kay Leader
   Akin Gump Strauss Hauer & Feld LLP
   1999 Avenue of the Stars
   Suite 600
   Los Angeles, CA 90067

   Marc A. Lebowitz
   Lebowitz Law Office LLC
   747 Third Avenue
   23rd Floor
   New York, NY 10017-1376

   Justin Leto
   Leto Bassuk
   777 Brickell Avenue
   Suite 600
   Miami, FL 33131

   Daniel A. Lowenthal
   Patterson Belknap Webb & Tyler LLP
   1133 Avenue of the Americas
   New York, NY 10036
   dalowenthal@pbwt.com, mcobankruptcy@pbwt.com

   Adam E. Malatesta
   Latham & Watkins LLP
   355 South Grand Avenue
   Los Angeles, CA 90071-1560

   Nancy L. Manzer
   Wilmer Cutler Pickering Hale & Dorr LLP
   1875 Pennsylvania Ave., NW
   Washington, DC 20006

   Stephanie A Marshak
   Cravath, Swaine & Moore LLP
   Worldwide Plaza
   825 Eighth Avenue
   New York, NY 10019

   Alan H Martin
   Sheppard Mullin Richter & Hampton LLP
   333 South Hope Street
   43rd Floor
   Los Angeles, CA 90071

   James V Masella
   Patterson Belknap Webb & Tyler LLP
   1133 Avenue of the Americas
   New York, NY 10036

   Tom McNab
   Foxdale
   21 Hillside Rd.
   St. Albans, Herts. AL13QW England
   ,

   Kevin D Meek
   Robins Kaplan LLP
   2049 Century Park East
   Suite 3400
   Los Angeles, CA 90067




https://ecf.deb.uscourts.gov/cgi-bin/MailList.pl?153275089151936-L_1_0-1                        12/3/2020
Internal CM/ECF Live Database                                                             Page 8 of 12
              Case 18-10601-MFW               Doc 3121   Filed 12/08/20   Page 18 of 22


   George R Mesires
   Faegre Baker Daniels LLP
   311 S Wacker Drive
   Suite 4300
   Chicago, IL 60606

   Robert N Michaelson
   Rich Michaelson Magaliff, LLP
   335 Madison Avenue
   9th Floor
   New York, NY 10017

   George P Milmine
   Weiner, Shearouse, Weitz, Greenberg & Sh
   14 East State Street
   Savannah, GA 31401

   David Minnick
   Pillsbury Winthrop Shaw Pittman LLP
   725 South Figueroa Street
   Suite 2800
   Los Angeles, CA 90017-5406

   Moelis & Company LLC
   ,

   Lauren A. Moskowitz
   Cravath, Swaine & Moore LLP
   825 Eighth Avenue
   New York, NY 10019-7475

   Naomi Moss
   Akin Gum Strauss Hauer & Feld LLP
   One Bryant Park
   Bank of America Tower
   New York, NY 10036-6745

   Bennett Murphy
   Quinn Emanuel Urquhart & Sullivan LLP
   865 S. Figueroa Street, 10th Floor
   Los Angeles, CA 90017

   Rachel Nanes
   DLA Piper LLP (US)
   200 South Biscayne Boulevard
   Suite 2500
   Miami, FL 33131

   Jennifer Nassiri
   Quinn Emanuel Urquhare & Sullivan, LLP
   865 S Figueroa Street
   10th Floor
   Los Angeles, CA 90017

   Deborah J. Newman
   Akin Gump Strauss Hauer & Feld LLP
   Bank of America Tower
   One Bryant Park
   New York, NY 10036

   Claire E O'Brien
   Cravath, Swaine & Moore LLP
   Worldwide Plaza
   825 Eighth Avenue
   New York, NY 10019

   Opus Bank
   ,

   Oracle America, Inc.
   Buchalter, A Professional Corporation
   Shawn M. Christianson
   55 Second Street, 17th Floor
   San Francisco, CA 94105-3493

   Karen Park
   ParkLaw LLC
   200 Park Avenue
   17th Floor
   New York, NY 10166

   Thomas E. Patterson




https://ecf.deb.uscourts.gov/cgi-bin/MailList.pl?153275089151936-L_1_0-1                    12/3/2020
Internal CM/ECF Live Database                                                           Page 9 of 12
              Case 18-10601-MFW             Doc 3121   Filed 12/08/20   Page 19 of 22


   Klee, Tuchin, Bogdanoff & Stern LLP
   1999 Avenue of the Stars
   Thirty-Ninth Floor
   Los Angeles, CA 90067-6049

   Michael P. Pompeo
   Drinker Biddle & Reath LLP
   600 Campus Drive
   Florham Park, NJ 07932-1047

   Kirk Prestegard
   Bush Gottlieb
   801 North Brand Boulevard
   Suite 950
   Glendale, CA 91203

   Producers Guild of America
   Atten: Susie Casero, Associate Counsel
   8530 Wilshire Blvd
   Suite 400
   Beverly Hills, CA 90211

   Marvin S Putnam
   Latham & Watkins LLP
   10250 Constellation Blvd
   Suite 1100
   Los Angeles, CA 90067

   Abid Qureshi
   Akin Gump Strauss Hauer & Feld LLP
   One Bryant Park
   New York, NY 10036

   John P. Reitman
   Landau Gottfried & Berger LLP
   1880 Century Park East
   Suite 1101
   Los Angeles, CA 90067

   Debra A Riley
   Allen Makins Leck Gamble Mallory
   600 West Broadway
   27th Floor
   San Diego, CA 92101-1520

   Robins Kaplan LLP
   ,

   Jason H. Rosell
   Pachulski Stang Ziehl & Jones LLP
   150 California Street
   15th Floor
   San Francisco, CA 94111

   Paul Sagan
   Paul Hastins LLP
   1999 Avenue of the Stars
   Los Angeles, CA 90067

   Paul L Sandler
   Cravath, Swaine & Moore LLP
   Worldwide Plaza
   825 Eighth Avenue
   New York, NY 10019

   See-Saw Films Pty. Ltd.
   ,

   Scott C. Shelley
   Quinn Emanuel Urquhart & Sullivan LLP
   51 Madison Avenue
   22nd Floor
   New York, NY 10010

   Adam L. Shiff
   Kasowitz Benson Torres LLP
   1633 Broadway
   New York, NY 10019

   Elior D. Shiloh
   Lewis Brisbois Bisgaard $ Smith LLP
   77 Water Street




https://ecf.deb.uscourts.gov/cgi-bin/MailList.pl?153275089151936-L_1_0-1                  12/3/2020
Internal CM/ECF Live Database                                                        Page 10 of 12
              Case 18-10601-MFW          Doc 3121   Filed 12/08/20   Page 20 of 22


   Suite 2100
   New York, NY 10005

   Bethany D. Simmons
   Loeb & Loeb LLP
   345 Park Avenue
   New York, NY 10154

   Ariella Thal Simonds
   Sidley Austin LLP
   555 West Fifth Street
   Los Angeles, CA 90013

   David P Simonds
   Hogan Lovells US LLP
   1999 Avenue of the Stars
   Suite 1400
   Los Angeles, CA 90067

   Shelby Smith
   Hagens Berman Sobol Shapiro LLP
   1918 Eighth Ave., Suite 3300
   Seattle, WA 98101

   Joseph L. Sorkin
   Akin Gump Strauss Hauer & Feld LLP
   One Bryant Park
   New York, NY 10036

   David F. Staber
   Akin Gump Strauss Hauer & Feld LLP
   2300 N. Field Street
   Suite 1800
   Dallas, TX 75201

   Howard S. Steel
   Brown Rudnick LLP
   Seven Times Square
   47th Floor
   New York, NY 10036

   David M. Stern
   Klee Tuchin Bogdanoff & Stern LLP
   1999 Avenue of the Stars
   39th Floor
   Los Angeles, CA 90067

   Richard Stern
   Luskin Stern & Eisler LLP
   50 Main Street
   White Plains, NY 10606

   Pamela Swain
   ,

   Andrew V. Tenzer
   Paul Hastings, LLP
   75 East 55th Street
   New York, NY 10022

   The Bloom Firm
   ,

   The New York State Attorney General
   ,

   Marc Toberoff
   Toberoff & Associates, P.C.
   23823 Malibu Road
   Suite 50-363
   Malibu, CA 90265

   Marc Toberoff
   Toberoff & Associates, P.C.
   23823 Malibu Road
   Suite 50-363
   Malibu, CA 90265

   Tort Claimants
   ,

   Theodore E. Tsekrides




https://ecf.deb.uscourts.gov/cgi-bin/MailList.pl?153275089151936-L_1_0-1                12/3/2020
Internal CM/ECF Live Database                                                        Page 11 of 12
              Case 18-10601-MFW          Doc 3121   Filed 12/08/20   Page 21 of 22


   Weil Gotshal & Manges LLP
   767 Fifth Ave
   New York, NY 10153

   Universal Music Enterprises
   2220 Colorado Avenue
   Santa Monica, CA 90404

   John C Vazquez
   Venable LLP
   1270 Avenue of the Americas
   24th Floor
   New York, NY 10020

   Ryan Wagner
   Greenberg Traurig, LLP
   200 Park Avenue
   New York, NY 10166

   Andrew M Wark
   Cravath, Swaine & Moore LLP
   Worldwide Plaza
   825 Eighth Avenue
   New York, NY 10019

   Laura R Washington
   Latham & Watkins LLP
   10250 Constellation Blvd
   Suite 1100
   Los Angeles, CA 90067

   Carol A. Weiner
   Venable LLP
   1270 Avenue of the Americas
   24th Floor
   New York, NY 10020

   Edward S. Weisfelner
   Brown Rudnick LLP
   Seven Times Square
   New York, NY 10036

   Jeffrey Wexler
   Pillsbury Winthrop Shaw Pittman LLP
   725 South Figueroa Street
   Suite 2800
   Los Angeles, CA 90017-5406

   Susan Williams
   Paul Hastins LLP
   1999 Avenue of the Stars
   Los Angeles, CA 90067

   Sigmund S. Wissner-Gross
   Brown Rudnick LLP
   Seven Times Square
   New York, NY 10036

   WithumSmith+Brown, PC
   ,

   Wood Entertainment, LLC
   ,

   Jennifer L. Woodson
   Akin Gump Strauss Hauer & Feld LLP
   One Bryant Park
   New York, NY 10036-6745

   David L. Yohai
   Weil Gotshal & Manges LLP
   767 Fifth Ave.
   New York, NY 10153

   David Yolkut
   Weil, Gotshal & Manges LLP
   767 Fifth Avenue
   New York, NY 10153

   George E Zobitz
   Cravath, Swaine & Moore LLP
   Worldwide Plaza




https://ecf.deb.uscourts.gov/cgi-bin/MailList.pl?153275089151936-L_1_0-1                12/3/2020
Internal CM/ECF Live Database                                                                                                                  Page 12 of 12
              Case 18-10601-MFW                                         Doc 3121               Filed 12/08/20                  Page 22 of 22


      825 Eighth Avenue
      New York, NY 10019

      Roye Zur
      Landau Gottfried & Berger LLP
      1801 Century Park East
      Suite 700
      Los Angeles, CA 90067

Creditor List
Click the link above to produce a complete list of creditors only.

List of Creditors
Click on the link above to produce a list of all creditors and all parties in the case. User may sort in columns or raw data format.




https://ecf.deb.uscourts.gov/cgi-bin/MailList.pl?153275089151936-L_1_0-1                                                                          12/3/2020
